—Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered January 13, 2000, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 5 to 10 years, unanimously affirmed.
The jury’s verdict was not against the weight of the evidence. Issues concerning identification and credibility, including the weight to be given to contradictions in the victim’s description of the robber, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations.
There was a valid, unanimous jury verdict where the jury agreed upon a verdict, and when polled, each juror affirmed that the verdict was his or her verdict. Contrary to defendant’s argument, the record clearly establishes that the court accepted the verdict, specifically employing the language: “The verdict stands as recorded.” When the trial court recorded and accepted the verdict, the verdict became final and binding (CPL 310.80; People v Greenfield, 70 AD2d 662, 663). Accordingly, *275the information received by the court subsequent to its acceptance of the verdict did not warrant a new trial (see, People v Horney, 112 AD2d 841, lv denied 66 NY2d 615). We have considered and rejected defendant’s remaining arguments. Concur — Sullivan, P. J., Nardelli, Williams and Mazzarelli, JJ.